Citation Nr: 1442795	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-34 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder, from April 8, 2004 until November 16, 2010. 

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the right shoulder, from November 17, 2010 until January 20, 2014.

3.  Entitlement to an initial disability rating in excess of 30 percent for degenerative joint disease of the right shoulder, from January 21, 2014. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis under 38 C.F.R. § 4.16(b), prior to January 21, 2014.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1965 until June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for degenerative joint disease of the right shoulder and assigned a 10 percent disability evaluation effective April 8, 2004.  The Agency of Original Jurisdiction (AOJ) subsequently increased the rating for this disability for specific periods as reflected on the title page of this decision.  The claims remain on appeal as the Veteran has not withdrawn them and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This matter was previously remanded by the Board along with a claim for entitlement to service connection for a psychiatric disorder.  The latter claim was granted by the AOJ in March 2014 and as such is no longer on appeal.  

The Veteran requested a hearing before a member of the Board, which was scheduled for January 2012.  The record indicates that the Veteran withdrew his request in a December 2011 statement.  The request for a hearing is thus deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

In its February 2012 remand, the Board instructed that the AOJ should address whether extra-schedular consideration would be warranted for the right shoulder disability pursuant to the provisions of 38 C.F.R. § 3.321(b).  No discussion of this regulation was provided in the March 2014 supplemental statement of the case.  As such, the claims related to ratings for the right shoulder disability must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2014, the AOJ granted a TDIU effective January 21, 2014 and denied a TDIU prior to that date as the Veteran did not meet certain disability percentage requirements found in 38 C.F.R. § 4.16(a).  However, in certain circumstances it is appropriate to consider whether the Veteran is entitled to a TDIU regardless of his combined disability percentage.  See 38 C.F.R. § 4.16(b) (2013).  This is one of those circumstances.  

Section 4.16(b) instructs that rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth earlier in the regulation.  See id.  In this case, an October 2012 opinion from a private physician indicates that the Veteran's right shoulder condition is not likely to improve to the point that he will be able to work.  As medical evidence suggests the Veteran was unemployable because of a service-connected disability during a time within the appeal period when he did not meet the schedular disability percentage requirements for consideration of a TDIU under paragraph (a) of section 4.16, the claim for a TDIU prior to January 21, 2014 should be remanded so that the AOJ can refer the issue to VA's Director of Compensation Service for extra-schedular consideration under paragraph (b) of section 4.16.  

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that VA medical records were recently obtained pursuant to instructions in the Board's last remand.  However, these records appear to largely involve treatment for mental health issues.  As it is unclear whether records relevant to the right shoulder were also requested by the AOJ, the Board is again instructing that relevant records from January 2011 to the present be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran notice explaining the information or evidence needed to establish a claim for a TDIU, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

2. Obtain relevant treatment records from the VA Medical Center in Fayetteville, North Carolina and the VA Health Care Center in Wilmington, North Carolina dating since January 2011.

3. Refer the issue of entitlement to a TDIU prior to January 21, 2014 to the Director of Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  

4. Then, the record should again be reviewed.  In reviewing the record, the AOJ should specifically consider whether referral for extra-schedular consideration is warranted for the right shoulder disability pursuant to the provisions of 38 C.F.R. § 3.321(b) and whether a TDIU can be awarded prior to January 21, 2014 on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



